DETAILED ACTION
This communication is responsive to Application 16/468,177 filed June 10, 2019.  Claims 1-15 are subject to examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 9-15 is objected to because of the following informalities: The terms “appratus" should be “apparatus”, and the term “transciver" should be “transceiver”.  In claim 12, the term “selecti” should be “selecting”.  Appropriate correction by the Applicant is required for all informalities.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-3, 6-11, and 14-15 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (hereafter Shen) US Patent Publication 2017/0230977 A1 in view of Alanara, et al. (hereafter Alanara) US Patent Publication 2009/0319903 A1.

Regarding Claim 1, Shen teaches A method for managing system information (SI) window in a wireless communication system, the method comprising: determining a plurality of SI messages to be transmitted at a time point (SFN); (Shen: [0021-0024] "the transmission cycle comprises a plurality of system information windows, each of one or more of the plurality of system information windows is used for the initial transmission and the one or more retransmissions of the other system information messages...determining a radio frame number, SFN, and a start subframe number, a, for use by the base station for transmitting the other system information messages, such that:  a=x mode 10, where x=(n-1)*w, where n denotes an order of the other system information messages in a list of the system information messages, and w denotes a length of each system information window; SFN mod M=floor (x/10), where M denotes a length of the transmission cycle and floor( ) denotes a flooring function").
Shen does not explicitly teach identifying a SI window number (SI-n) at the time point; and determining at least one of SI message among the plurality of SI messages, the at least one of SI message being included in a SI window corresponding to the SI window number.
However, Alanara does teach identifying a SI window number (SI-n) at the time point (SFN); (Alanara: [0039-0040, Fig. 5] "FIGS. 5A-5C provide several SI scheduling alternatives for SI-2, 3...[SI-window numbers]...These approaches utilize an offsetting mechanism when determining the radio frames in which SI-2, 3, . . . are scheduled (note that offsetting does not apply to SI-1). Specifically, graph 501 of FIG. 5A involves SI-2, 3, . . . being scheduled at radio frames according to: SFN mod T=0, Eq. (1)  where T is the periodicity per SI");
and determining at least one of SI message among the plurality of SI messages, the at least one of SI message being included in a SI window corresponding to the SI window number.  (Alanara: [0050] "the UE determines the start of the SI-window for the concerned SI message as follows. For the subject SI message, the number n (which corresponds to the order of entry in the list of SI messages configured by schedulingInformation in SystemInformationBlockType1) is determined. Next, the integer value x=(n-1)*w is determined, where w is the si-WindowLength. Also, the SI-window starts at the subframe #a, where a=x mod 10, in the next radio frame for which SFN mod T=FLOOR(x/10), where T is the si-Periodiciry of the concerned SI message").
(Alanara: [0039-0059]). 

Regarding Claim 2, The method of claim 1, the combination of Shen and Alanara teaches wherein the time point is a system frame number (SFN).  (Shen: [0023-0024] "determining a radio frame number, SFN, and a start subframe number, a, for use by the base station for transmitting the other system information messages").

Regarding Claim 3, The method of claim 1, the combination of Shen and Alanara teaches wherein the determining the at least one of SI message comprising: identifying a first value (MaxCredits) indicating a max size of a SI that can be transmitted in a transmission time interval (TTI) (Y);  (Alanara: [0046] "if multiple SIs are mapped to the same radio frame, the consecutive SI transmission windows start at certain intervals "Y", which can be fixed in the specifications (e.g., to 20 ms) or can be configurable. Alternatively, this can be specified as SI-n (n=2, 3, . . . ) being scheduled at: SFN mod T=(n-2)*Y. Eq. (4) ", and [0057, Figs. 8-9] "The process first determines, as in step 801, the amount of SI-windows to be sent during the longest SI repetition period in use. That is, the count of SI-windows to be transmitted over the longest SI-period is computed. An exemplary scenario is shown in FIG. 9; in this example, the count is 37 (=8+8+4+4+4+4+2+1+2). Also, the process determines the count of SI-windows associated with the shortest period within the longest period, per step 803. In example case, this is 8 (i.e., 1280/160)");
identifying a second value (CreditCost) indicating a size of a SI message among the plurality of SI messages;  (Alanara: [0058] Then, in step 805, an average (denoted "SI_w_ave") is counted for the available transmission periods based on the shortest SI repetition period in use. The average amount of SI-windows to be transmitted during the shortest SI period; in this example, SI_w_ave=ceiling(37/8)=5. The result yields the maximum amount of SI windows that are sent during any SI transmission period P. Consequently, the process can transmit at maximum the computed average amount SI_W_ave in each transmission period, step 807");
and determining whether the SI message is included in the SI window corresponding to the SI window number based on the first value and the second value.  (Alanara: [0059, Fig. 9] "In the example of FIG. 9, the SI-6 . . . SI-9 would be sent during the next period followed by SI-i; and the SI-2 would be delayed and sent in the next period").
The rational and motivation for adding this teaching of Alanara is the same as for Claim 1.

Regarding Claim 6, The method of claim 1, the combination of Shen and Alanara teaches further comprising: determining at least one of SI message being included in another SI window corresponding to another SI window number, after at least one of SI messages included in the SI window corresponding to the SI window number are determined.  (Alanara: [0059, Fig. 9] "In the example of FIG. 9, the SI-6 . . . SI-9 would be sent during the next period followed by SI-i; and the SI-2 would be delayed and sent in the next period").
The rational and motivation for adding this teaching of Alanara is the same as for Claim 1.

Regarding Claim 7, The method of claim 1, the combination of Shen and Alanara teaches wherein the SI window number (each combination system information window) is included in minimum SI or system information block 1 (SIB 1).  (Shen: [0014] "The SIB1 message further comprises: a combination window length indication indicating a length of each combination system information window; a time domain resource mapping indication indicating time domain resources in each combination system information window that are used for the initial transmission or retransmission of the one or more other system information messages, and a repetition number indication indicating a number of combination system information windows included in the transmission cycle" where each system information window is interpreted to have an identifier).

Regarding Claim 8, The method of claim 1, the combination of Shen and Alanara teaches wherein the at least one of SI message is identified based on the SI window number (SI-n), periodicity of the at least one of SI message, and length of the at least one of SI message.  (Alanara: [0050, Fig. 5]"the UE determines the start of the SI-window for the concerned SI message as follows. For the subject SI message, the number n (which corresponds to the order of entry in the list of SI messages configured by schedulingInformation in SystemInformationBlockType1) is determined. Next, the integer value x=(n-1)*w is determined, where w is the si-WindowLength. Also, the SI-window starts at the subframe #a, where a=x mod 10, in the next radio frame for which SFN mod T=FLOOR(x/10), where T is the si-Periodicity of the concerned SI message. Also, SFN mod T=FLOOR(x/10)+8 may be used instead under certain circumstances", and [0035] "In one embodiment, the SI-window is defined as an absolute period during which one SI-message must be transmitted").
The rational and motivation for adding this teaching of Alanara is the same as for Claim 1.

Regarding Claim 9, Shen teaches An apparatus (Shen: Fig, 1, base station 100) for managing system information (SI) window in a wireless communication system, the apparatus comprising: a transceiver (Shen: Fig. 1, transmitting unit 120); 

and a controller (Shen: Fig. 1, resource determining unit 110) coupled with the transceiver and configured to control to: determine a plurality of SI messages to be transmitted at a time point (SFN); (Shen: [0021-0024] "the transmission cycle comprises a plurality of system information windows, each of one or more of the plurality of system information windows is used for the initial transmission and the one or more retransmissions of the other system information messages...determining a radio frame number, SFN, and a start subframe number, a, for use by the base station for transmitting the other system information messages, such that:  a=x mode 10, where x=(n-1)*w, where n denotes an order of the other system information messages in a list of the system information messages, and w denotes a length of each system information window; SFN mod M=floor (x/10), where M denotes a length of the transmission cycle and floor( ) denotes a flooring function").
Shen does not explicitly teach identify a SI window number (SI-n) at the time point; and determine at least one of SI message among the plurality of SI messages, the at least one of SI message being included in a SI window corresponding to the SI window number.
However, Alanara does teach identify a SI window number (SI-n) at the time point (SFN); (Alanara: [0039-0040, Fig. 5] "FIGS. 5A-5C provide several SI scheduling alternatives for SI-2, 3...[SI-window numbers]...These approaches utilize an offsetting mechanism when determining the radio frames in which SI-2, 3, . . . are scheduled (note that offsetting does not apply to SI-1). Specifically, graph 501 of FIG. 5A involves SI-2, 3, . . . being scheduled at radio frames according to: SFN mod T=0, Eq. (1)  where T is the periodicity per SI");
and determine at least one of SI message among the plurality of SI messages, the at least one of SI message being included in a SI window corresponding to the SI window number.  (Alanara: [0050] "the UE determines the start of the SI-window for the concerned SI message as follows. For the subject SI message, the number n (which corresponds to the order of entry in the list of SI messages configured by schedulingInformation in SystemInformationBlockType1) is determined. Next, the integer value x=(n-1)*w is determined, where w is the si-WindowLength. Also, the SI-window starts at the subframe #a, where a=x mod 10, in the next radio frame for which SFN mod T=FLOOR(x/10), where T is the si-Periodiciry of the concerned SI message").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Shen to include the teachings of Alanara in order to identify SI windows and corresponding message grouping (Alanara: [0039-0059]). 

Regarding Claim 10, The apparatus of claim 9, the combination of Shen and Alanara teaches wherein the time point is a system frame number (SFN).  (Shen: [0023-0024] "determining a radio frame number, SFN, and a start subframe number, a, for use by the base station for transmitting the other system information messages").

Regarding Claim 11, The apparatus of claim 9, the combination of Shen and Alanara teaches wherein the controller is further configured to: identify a first value (MaxCredits) indicating a max size of a SI that can be transmitted in a transmission time interval (TTI) (Y);  (Alanara: [0046] "if multiple SIs are mapped to the same radio frame, the consecutive SI transmission windows start at certain intervals "Y", which can be fixed in the specifications (e.g., to 20 ms) or can be configurable. Alternatively, this can be specified as SI-n (n=2, 3, . . . ) being scheduled at: SFN mod T=(n-2)*Y. Eq. (4) ", and [0057, Figs. 8-9] "The process first determines, as in step 801, the amount of SI-windows to be sent during the longest SI repetition period in use. That is, the count of SI-windows to be transmitted over the longest SI-period is computed. An exemplary scenario is shown in FIG. 9; in this example, the count is 37 (=8+8+4+4+4+4+2+1+2). Also, the process determines the count of SI-windows associated with the shortest period within the longest period, per step 803. In example case, this is 8 (i.e., 1280/160)");
identify a second value (CreditCost) indicating a size of a SI message among the plurality of SI messages;  (Alanara: [0058] Then, in step 805, an average (denoted "SI_w_ave") is counted for the available transmission periods based on the shortest SI repetition period in use. The average amount of SI-windows to be transmitted during the shortest SI period; in this example, SI_w_ave=ceiling(37/8)=5. The result yields the maximum amount of SI windows that are sent during any SI transmission period P. Consequently, the process can transmit at maximum the computed average amount SI_W_ave in each transmission period, step 807");
and determine whether the SI message is included in the SI window corresponding to the SI window number based on the first value and the second value.  (Alanara: [0059, Fig. 9] "In the example of FIG. 9, the SI-6 . . . SI-9 would be sent during the next period followed by SI-i; and the SI-2 would be delayed and sent in the next period").
The rational and motivation for adding this teaching of Alanara is the same as for Claim 9.

Regarding Claim 14, The apparatus of claim 9, the combination of Shen and Alanara teaches wherein the SI window number (each combination system information window) is included in minimum SI or system information block 1 (SIB 1).  (Shen: [0014] "The SIB1 message further comprises: a combination window length indication indicating a length of each combination system information window; a time domain resource mapping indication indicating time domain resources in each combination system information window that are used for the initial transmission or retransmission of the one or more other system information messages, and a repetition number indication indicating a number of combination system information windows included in the transmission cycle" where each system information window is interpreted to have an identifier).

Regarding Claim 15, The apparatus of claim 9, the combination of Shen and Alanara teaches wherein the at least one of SI message is identified based on the SI window number (SI-n), periodicity of the at least one of SI message, and length of the at least one of SI message.  (Alanara: [0050, Fig. 5]"the UE determines the start of the SI-window for the concerned SI message as follows. For the subject SI message, the number n (which corresponds to the order of entry in the list of SI messages configured by schedulingInformation in SystemInformationBlockType1) is determined. Next, the integer value x=(n-1)*w is determined, where w is the si-WindowLength. Also, the SI-window starts at the subframe #a, where a=x mod 10, in the next radio frame for which SFN mod T=FLOOR(x/10), where T is the si-Periodicity of the concerned SI message. Also, SFN mod T=FLOOR(x/10)+8 may be used instead under certain circumstances", and [0035] "In one embodiment, the SI-window is defined as an absolute period during which one SI-message must be transmitted").
The rational and motivation for adding this teaching of Alanara is the same as for Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   

/KENNY S LIN/Primary Examiner, Art Unit 2416